Citation Nr: 0027458	
Decision Date: 10/17/00    Archive Date: 10/26/00

DOCKET NO.  99-10 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for subdural hematomas.

2.  Entitlement to an increased rating for a gunshot wound to 
the right foot, Muscle Group X, currently rated as 10 percent 
disabling.

3.  Entitlement to an increased rating for a left elbow 
disability, currently evaluated as 10 percent disabling.

4.  Entitlement to a compensable rating for a scar on the 
scalp.

5.  Entitlement to a compensable rating for pterygium of the 
left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado.  Although the veteran had requested a 
local hearing before the Board, he failed to report for the 
scheduled hearing.

The Board finds that additional development is necessary in 
regard to the issues of increased ratings for the gunshot 
wound to the right foot, the left elbow disability, and the 
pterygium of the left eye.  Accordingly, those issues are 
addressed in the REMAND section following this decision.


FINDINGS OF FACT

1.  Subdural hematomas were not shown during service and 
there is no evidence of a medical nexus between this disorder 
and his period of active service, or any service-connected 
disability; the claim for service connection is not 
plausible.

2.  The service-connected scar in the right parietal area of 
the scalp is not disfiguring, discolored, ulcerated, or 
tender.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for 
subdural hematomas is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

2.  The criteria for a compensable evaluation for a scar in 
the right parietal area of the scalp have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.10, 4.118, 
Diagnostic Codes 7800, 7803, 7804, 7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Subdural Hematomas

Service connection for disease or disability may be granted 
when the evidence reflects that the disease or disability was 
either incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).

However, the threshold matter to be considered is whether the 
veteran has submitted a well-grounded claim for service 
connection for subdural hematomas.  Pursuant to 38 U.S.C.A. § 
5107(a), a person who submits a claim to VA has the burden of 
providing evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  A 
well-grounded claim as one that is plausible; a claim that is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 
341, 343-344 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a 
claim is well grounded, the credibility of the evidence is 
presumed.  See Robinette v. Brown, 8 Vet. App. 69, 75 (1995).

An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would justify a belief by a fair and impartial 
individual that the claim is plausible.  38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps, 126 F.3d at 1469.  This burden may 
not be met merely by presenting lay testimony, as lay persons 
are not competent to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The Board finds that the claim for service connection for 
subdural hematomas is not well grounded.  The service medical 
records are negative for any evidence of a subdural hematoma 
during service.  Although the veteran was wounded in action 
in January 1945 and sustained an injury to the scalp at the 
occipital region which required debridement and sutures, 
there was no notation that he also suffered a subdural 
hematoma at that time.  The service medical records are 
negative for any other injury to the head or disease that 
resulted in a subdural hematoma.  The separation examination 
report dated in November 1945 notes no head injuries other 
than the above noted shell fragment wound to the head.

Private medical records dated in November 1997 show that the 
veteran was hospitalized and treated for chronic bilateral 
subdural hematomas.  The veteran reported at that time a 
three-day history of dizziness and weakness.  It was also 
noted that the history of increasing leg weakness possibly 
went back four or five months.  The private medical records 
further note that the veteran denied that he had fallen and 
reported that he had not struck his head.  The veteran 
underwent bilateral bur hole placement and drainage.  The 
subdural hematomas were reduced and the veteran was 
transferred to a rehabilitation unit.  None of the private 
medical records relate the veteran's subdural hematomas in 
1997 to his period of active service, or to any service-
connected disability.

At a VA examination in March 1998, the examiner noted that 
the veteran had additional scars on his head, in front of the 
service-connected scar.  The additional scars were noted to 
be related to the surgery in 1997 and unrelated to the 
inservice injury.  In addition, the examiner noted that the 
veteran had difficulty with balance due to the recently 
diagnosed and evacuation of a subdural hematoma.  The 
examiner did not relate the veteran's subdural hematomas in 
1997 to his period of active service, or to any service-
connected disability.

The Board further notes that the veteran has not alleged that 
he had a subdural hematoma during service.  There is no 
medical or lay evidence of in-service occurrence or 
aggravation of a disease or injury, and there is no medical 
evidence of a nexus between an in-service disease or injury 
and the current disability.  Accordingly, the claim for 
service connection for subdural hematomas is not well 
grounded.

II.  Compensable Rating for a Scar in the Right Parietal Area 
of the Scalp

When a veteran seeks to establish a rating in excess of that 
which is currently assigned, his assertion that the 
disability at issue has worsened is, in general, sufficient 
to make the matter well grounded within the meaning of 38 
U.S.C.A. § 5107.  See Jackson v. West, 12 Vet. App. 422, 428 
(1999).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. 1155; 38 C.F.R. 
§§ 4.1, 4.10 (1999).  Where there is a question as to which 
of two evaluations is to be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 4.7 
(1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level disability is of primary concern.  
See 38 C.F.R. § 4.2 (1999); Francisco v. Brown, 7 Vet. App. 
55 (1994).

The service medical records show that the veteran was wounded 
in the occipital region of his scalp in January 1945.  The 
wound was debrided and sutured.  Two days later, it was noted 
that the wound was healed.  Service connection for a scar on 
the scalp was granted in November 1952 and a noncompensable 
rating was assigned from July 1952.  The noncompensable 
rating has remained in effect since then.

The Board finds that the evidence does not support a 
compensable rating for the service-connected scar on the 
scalp.  The private medical records are negative for evidence 
that the service-connected scar on the scalp was disfiguring, 
ulcerated, or tender.  In addition, the VA examination 
records dated in March 1998 note that the scar on the left 
temporal posterior area was one centimeter large, oval 
shaped, skin-colored, slightly depressed with no attachment, 
well-healed, and nontender.  It was noted that the scar was 
due to a shell fragment and/or gunshot wound.  However, the 
veteran reported that the scar was the result of a 
"grazing" injury.

Under Diagnostic Code 7800, scars of the head, face or neck 
which are moderately disfiguring are assigned a 10 percent 
rating.  Pursuant to Diagnostic Code 7803, scars which are 
superficial, poorly nourished, with repeated ulceration, are 
assigned a 10 percent rating.  Diagnostic Code 7804 provides 
that superficial scars which are tender and painful on 
objective demonstration are assigned a 10 percent rating.  
Under Diagnostic Code 7805, other scars are rated on 
limitation of function of the part affected.

The evidence does not show that the service-connected scar is 
disfiguring, poorly nourished, ulcerated, tender, painful, or 
results in limitation of function of the part affected.  
Accordingly, a compensable rating is not warranted for the 
service-connected scar on the scalp.


ORDER

The claim for service connection for subdural hematomas is 
denied.

A compensable rating for the service-connected scar on scalp 
is denied.

REMAND

The Board finds that additional development is necessary with 
regard to the issues of increased ratings for the gunshot 
wound of the right foot, the left elbow disability, and the 
pterygium of the left eye. 

The physician at the March 1998 VA examination noted a 
diagnosis of defective vision but did not provide a medical 
opinion whether it was related to the veteran's service-
connected left eye pterygium.  A VA eye examination also in 
March 1998 provided diagnoses of pterygium left, and 
proliferative diabetic retinopathy.  However, the examiner 
did not specifically note whether any of the vision problems 
were due to the pterygium in the left eye.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should request the veteran 
to identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or private, 
inpatient or outpatient, who may 
possess additional records of 
treatment pertinent to the claims 
being remanded.  After securing any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain copies of the treatment records 
identified by the veteran, including 
medical records from the VA Medical 
Center in Fort Lyon, Colorado, of 
treatment since February 1997.

2. Thereafter, the RO should arrange for 
a VA orthopedic examination of the 
veteran's gunshot wound of the right 
foot and left elbow disabilities in 
order to determine the current nature 
and severity of those disabilities.  
All necessary tests and studies should 
be accomplished, and all clinical 
manifestations should be reported in 
detail.  The examiner should identify 
the limitation of activity imposed by 
the disabling conditions, viewed in 
relation to the medical history, 
considered from the point of view of 
the veteran working or seeking work, 
with a full description of the effects 
of disability upon his ordinary 
activity.  An opinion should be 
provided regarding whether pain 
significantly limits functional 
ability during flare-ups or with 
extended use of the right foot and 
left elbow.  Voyles v. Brown, 5 Vet. 
App. 451, 453 (1993).  It should be 
noted whether the clinical evidence is 
consistent with the severity of the 
pain and other symptoms reported by 
the veteran.  The examiner also should 
indicate whether the affected joints 
exhibit weakened movement, excess, 
fatigability, or incoordination and 
whether arthritis is a result of the 
inservice foot and elbow injuries.  
The examiner should note the 
applicable ranges of motion of the 
right foot and left elbow in specific 
degrees, whether there is pain on 
motion with any of these movements, 
and whether there is any limitation of 
function of the body part.  The claims 
file, including a copy of this remand, 
should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims 
file was made.  Any opinion expressed 
should be accompanied by a written 
rationale.  

3.  The RO should also arrange for an 
appropriate medical examination in 
order to determine what effect the 
pterygium has on visual acuity.  

4.  The RO should then readjudicate 
the issues of entitlement to increased 
ratings for the right foot, left 
elbow, and left eye disabilities.

If the benefits currently sought on appeal are not granted to 
the veteran's satisfaction, or if a timely Notice of 
Disagreement is received with respect to any other matter, 
the regional office should issue a Supplemental Statement of 
the Case, including all applicable law and regulations, and 
the veteran and his representative should be provided an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if otherwise 
in order.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this claim.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals


 



